Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Oct. 26, 2020. Claims 1-8 are pending and currently examined. 

Claim Objection
Claim 1 is objected to for reciting “bevazizumab” and “5 H-1” which appear to be mistype for “bevacizumab” and “H-1” respectively. 
Claim 2 is objected to for reciting “and 10 bevacizumab” which appears to be mistype for “(b) bevacizumab”. 
Applicant is required to make proper corrections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Geletneky et al. (BMC Cancer 2012, 12:99. Submitted in IDS filed on Nov. 12, 2020) in view of Friedman et al. (J Clin Oncol 27:4733-4740, 2009. Submitted in IDS filed on Nov. 12, 2020), and further in view of Wojton et al. (Cytokine & Growth Factor Reviews 21 (2010) 127–134. Submitted in IDS filed on Nov. 12, 2020). 
These claims are directed to a pharmaceutical composition containing a parvovirus H-1 in combination with bevacizumab. The claims do not require that the parvovirus and bevacizumab be in a single formulation. Therefore, the claims read on simple physical existence of the two agents in any “combination”. 
Geletneky et al. teaches that alternative therapeutics such as oncolytic viruses that specifically target and destroy cancer cells are under investigation; preclinical data of oncolytic parvovirus H-1 (H-1PV) infection of glioma cells demonstrated strong cytotoxic and oncosuppressing effects, leading to a phase I/IIa trial of H-1PV in patients with recurrent glioblastoma multiforme (GBM)  (ParvOryx01); ParvOryx01 is the first trial with a replication competent oncolytic virus in Germany; that ParvOryx01 is an open, non-controlled, two groups, intra-group dose escalation, single center, phase I/IIa trial; 18 patients with recurrent GBM will be treated in 2 groups of 9 patients each; that 
Geletneky et al. teaches that in orthotopic glioma models in rats large tumors (> 6 mm) were either injected stereotactically with H-1PV (single intratumoral injection) or H-1PV was administered by multiple intravenous injections (systemic route); H-1PV virus treatment resulted in rapid tumor regression and significant prolongation of survival of treated animals; histological analysis showed widespread destruction of tumor tissue, without any toxic or inflammatory side effects in the surrounding brain tissue; virus replication was demonstrated in tumors, indicating a contribution of secondary infection by progeny virus to the efficiency of oncolysis; hence, complete remission of advanced intracranial gliomas by oncolytic parvovirus H-1PV could be achieved showing that H-1PV possesses strong anti-tumor activity also in vivo; that based on the findings described above, H-1PV may be reasonably assumed to be effective for treatment of glioblastoma in humans; that, moreover, the virus offers some potential advantages over the current therapeutic modalities: unlike other oncolytic viruses, H-1PV was shown to cross the blood-brain barrier and to infect intracerebral tumors; and that this 
Accordingly, Geletneky et al. teaches that parvovirus H-1 has been successfully applied in the treatment of glioma in animal models, showing advantages, and are ready for clinical trials in humans for the treatment of glioblastoma.
However, Geletneky et al. does not teach the bevacizumab.
Friedman et al. teaches a study evaluating the efficacy of bevacizumab, alone or in combination with irinotecan, in patients with recurrent glioblastoma in a phase II, multicenter, open-label, noncomparative trial, showing that Bevacizumab, alone or in combination with irinotecan, was well tolerated and active in recurrent glioblastoma. See e.g. Abstract.
Wojton et al. reviews the impact of tumor microenvironment on oncolytic viral therapy and methods modulating tumor microenvironment to enhance oncolysis. See e.g. Abstract. It teaches that the impact of OV therapy on tumor vasculature has raised considerable interest with regard to investigating the possible combination of antiangiogenic drug and gene delivery strategies in conjunction with oncolytic viruses; Bevacizumab is a humanized anti-VEGF monoclonal antibody, and is the first antiangiogenic agent to be approved by the FDA as an anticancer therapy; due to its potent VEGF blocking effects, Bevacizumab is able to antagonize vascular permeability and decrease tumor interstitial pressure, leading to a ‘‘normalization’’ of aberrant tumor vasculature; there has been considerable interest in evaluating the effect of combating treatment of solid tumors with Bevacizumab and virotherapy. See e.g. page 129, left 
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to combine parvovirus H-1 therapy disclosed in Geletneky et al. with Bevacizumab disclosed in Friedman et al. and Wojton et al. to test if the combination can improve glioma cancer treatment. 
Additionally, such a combination, or a substitution of one element for another known in the field to have the same function, is evidence that the claimed invention may be found obvious. See e.g., KSR International v. Teleflex Inc., 82 U.S.P.Q.2d 1385, at 1395. Therefore, the instant invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Claims 6 and 7 recite “characterized in that the use is for treating 25 tumours resistant to parvovirus cytotoxicity”. This limitation refers to an intention of the claimed product but does not further limit the structure of the claimed product.
 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is 

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648